Case 4:19-cr-02738-RM-JR Document 10 Filed 10/25/19 Page 1 of 1

MAGISTRATE JUDGE'S MINUTES .
IN THE UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA ~ TUCSON

: U. s. “Magistrate Judge: ‘Leslie A. Bowman Date: October 25, 2019 SEALED >
2 USA‘ v. Jan Peter Meister sz. _ Case Number: CR-19- 02738- 001-TUC- RM aR)

 

Assistant U.S. Attorney: Beverly Anderson, AUSA .
Attorney for Defendant: Hugo Reyna, (duty) for: Elena Kay, AFPD-
Interpreter: N/A

Defendant: Present LI Not Present (1 Released Custody 1) Summons 0 Writ.

INITIAL APPEARANCE

Kl Complaint Filed —. a Date of Arrest: October 25, 2019
Warrant '
&l Financial Affidavit taken -( NO Financial Affidavit taken

x] Defendant states true name to be SAME.
Further proceedings ORDERED in Defendant’s true name.
XX Government's motion for detention and request for a continuance of the. Detention Hearing
pursuant to 18§3142(e) & (is & Granted L] Denied
XX Defendant shall be temporarily detained and remanded to the custody of the U.S. Marshals.

' DETEN TION/ARRAIGNMENT: Tuesday, October 29, 2019 at 10:30 AM before Judge Rateau

Elena Kay, AF PD is appointed as counsel for defendant.

Recorded By Courtsmart © ee ~ JA -9 min
Deputy Clerk Armida Butler —
. Start: 3:16 pm
Stop: 3:25 pm

 
